Citation Nr: 0013472	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.   


FINDING OF FACT

The evidence is in relative equipoise as to whether there is 
a direct causal relationship between the appellant's current 
bilateral hearing loss and any noise exposure during service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the outset, the Board notes that the appellant's service 
medical records were apparently destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  Under such 
circumstances, the VA has an heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, the information 
of record indicates that in October 1997, the appellant 
submitted VA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  At that time, the appellant noted 
that he had served in the 78th Anti-Aircraft Artillery 
Battery in the Aleutian Islands.  In regards to the question 
as to the nature of illness, injury, or treatment, the 
appellant noted "hearing loss."  In August 1998, the NPRC 
responded that more information was needed in order to 
conduct a search for treatment records.  However, the Board 
notes that in the appellant's August 1999 hearing at the RO, 
the appellant testified that he did not seek any treatment 
for hearing loss while he was in the military.  (T.3).  Thus, 
with consideration of the facts as set forth above, and in 
light of the apparent unavailability of the service medical 
records, the Board is satisfied that its duty has been met 
and that reasonable efforts to reconstruct the appellant's 
service medical records have been made.

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the United States 
Army from August 1941 to October 1945.  According to the 
Form, the appellant's Military Occupational Specialty (MOS) 
was as a field linesman attached to the Headquarters Battery, 
78th Anti-aircraft Artillery Gun Battalion.  The Form shows 
that he received the American Defense Service Medal and the 
Asiatic-Pacific Campaign Medal, with one Bronze Star Good 
Conduct Medal, one Service Stripe, and three Overseas Service 
Bars. 

As noted above, the appellant's service medical records are 
unavailable.  His initial claim for service connection for 
bilateral hearing loss was filed in July 1997.  At that time, 
he stated that during service, he was assigned to an anti-
aircraft artillery unit and was exposed to loud noises.  The 
appellant contended that his current bilateral hearing loss 
was related to his in-service noise exposure.  

In November 1997, the appellant underwent a VA audiological 
examination.  At that time, he gave a history of hearing loss 
since being exposed to noise during service.  The examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 15, 20, 50, 75, and 75 
decibels, respectively, with a pure tone average of 55 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 20, 30, 60, 70, 
and 90 decibels, with a pure tone average of 63 decibels.  
Speech discrimination percentages were 88 percent in the 
right ear and 84 percent in the left ear.  The examiner 
interpreted the results as showing noise induced 
sensorineural hearing loss. 

In August 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
assigned to an anti-aircraft unit and was exposed to numerous 
weapons, including 90 millimeter anti-aircraft guns, 50 
caliber machine guns, and a 37 millimeter anti-tank gun.  
(T.2).  The appellant stated that he worked as a wireman and 
would put telephone lines to the ground batteries and would 
practice machine guns for target practice.  (T.2,5).  He 
indicated that approximately three to four days a week, he 
was exposed to weapon noises.  (T.2).  According to the 
appellant, he never wore hearing protection.  (Id.).  The 
appellant reported that he did not have any problems with his 
hearing while he was in the military, and that he first 
noticed hearing problems in the 1950's.  (T.2,3).  He 
revealed that when he sought treatment at a local VA 
hospital, he was told to visit his own doctor.  (T.3).  
According to the appellant, at that time, he did not seek any 
treatment.  (Id.).  The appellant testified that following 
his separation from the military, he worked as a mechanic at 
a service station.  (T.4).  He stated that he was not exposed 
to any loud noises during his employment.  (Id.).  


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
appellant that are within the competence of lay party.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); King v. Brown, 5 
Vet. App. 19 (1993).  No further assistance to the appellant 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

In the instant case, the appellant contends, in essence, that 
due to in-service noise exposure, he developed bilateral 
hearing loss.  The appellant maintains that during service, 
his MOS was as a wireman and that he was exposed to loud 
weapons.  He notes that following his separation from the 
military, he developed bilateral hearing loss which has 
gradually worsened over the years.  According to the 
appellant, his current bilateral hearing loss is related to 
his in-service noise exposure.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease of disability or an event.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Following a comprehensive review of the record, the Board is 
of the opinion that the evidence for and against the 
appellant's claim of service connection for a bilateral 
hearing loss disability is in relative equipoise.  The claim 
is supported by the appellant's DD 214, Certificate of 
Release or Discharge from Active Duty, which shows that his 
MOS was as a field linesman attached to the Headquarters 
Battery, 78th Anti-aircraft Artillery Gun Battalion, and 
which essentially supports the appellant's contention that he 
worked as a wireman in an anti-aircraft unit during service 
and was exposed to noise at such time.  The claim is also 
supported by the lack of post-service noise exposure and his 
November 1997 VA examination, which reflects that he has 
current bilateral high frequency hearing loss that is 
considered a disability for VA purposes (see 38 C.F.R. 
§ 3.385), and further shows that the examining physician 
diagnosed the appellant with noise induced sensorineural 
hearing loss, based on the appellant's history of in-service 
noise exposure.  

However, as previously stated, the appellant's service 
medical records are unavailable, and as such, the claims file 
is silent with regards to medical evidence of hearing loss 
during service.  The Board recognizes that because of the 
lack of medical evidence establishing hearing loss during 
service and for many years thereafter, objective positive 
evidence in support of the appellant's claim is lacking.  
However, the Board finds the appellant to be credible and 
consistent in his reports of symptomatology and noise 
exposure.  Additionally, the appellant has a negative post-
service history of noise exposure and the November 1997 VA 
audiology examination finding of noise induced sensorineural 
hearing loss is consistent with the history and 
symptomatology reported by the appellant.  Therefore, the 
Board is unable to conclude that the preponderance of the 
evidence is against the appellant's claim.  Accordingly it 
appears that here is an approximate balance of the positive 
and negative evidence regarding the merits of the issue.  
With reasonable doubt resolved in favor of the appellant, 
service connection for bilateral hearing loss resulting from 
in-service noise exposure is warranted.  See 38 C.F.R. 
§ 3.303(d).    


ORDER

Service connection for bilateral hearing loss is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

